Citation Nr: 1610014	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  10-24 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD and depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  While the Veteran asserted a claim for service connection for PTSD, the record indicates diagnoses of other psychiatric disorders.  Accordingly, the Board has recharacterized the issues on appeal and will consider whether service connection is warranted for any psychiatric disorder indicated in the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO most recently denied the reopening of the claim for entitlement to service connection for a psychiatric disorder in March 2007; the Veteran was notified of this decision that same month, but did not appeal the decision nor submit any pertinent evidence within the appeal period. 

2.  Evidence received since the March 2007 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim for service connection for a psychiatric disorder, and raises the reasonable possibility of substantiating the claims for service connection.

3.  The Veteran served in combat in Korea.

4.  The Veteran has a current diagnosis of PTSD and major depressive disorder which probative medical evidence links to the Veteran's combat experiences during service.  


CONCLUSIONS OF LAW

1.  Evidence received since the March 2007 rating decision that denied the reopening of the claims for a psychiatric disorder is new and material, and the claim for service connection is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  A psychiatric disorder, to include PTSD and depressive disorder was incurred in active service. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening of Claim
Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is also warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disorder.  38 C.F.R. § 3.310 (2015).  

In this case, the RO most recently denied the reopening of the claims for entitlement to service connection for a psychiatric disorder and PTSD a March 2007 rating decision; the Veteran did not appeal the RO decision and did not submit any pertinent evidence within the appeal period.  Therefore, that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b). 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues going to the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The evidence obtained since the March 2007 RO rating decision includes VA treatment records containing diagnoses of PTSD and major depressive disorder, along with statements from the treating psychiatrist linking these disorders to combat stressors experienced during service.  The Board concludes that evidence received since the March 2007 rating decision is new because it was not before the RO when it denied the reopening of the claim for service connection at that time.  This evidence is also material because bears directly and substantially upon the specific matter under consideration, and raises a reasonable possibility of substantiating the claim for service connection.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim for service connection for a psychiatric disorder to include PTSD and depressive disorder is reopened.

II.  Service Connection

Again, claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  While the Veteran asserted a claim for service connection for PTSD, the record indicates diagnoses of other psychiatric disorders.  Throughout the long history of the Veteran's claims file, the Veteran's claims for service connection for psychiatric disorders have been addressed separately as involving PTSD, and other non-PTSD psychiatric disorders generally in separate adjudication actions.  Review of the record reveals that he is best served as addressing his appeal all as a single issue as phrased in the issues section above.  Accordingly, the Board has recharacterized the issue on appeal and will consider whether service connection is warranted for any psychiatric disorder indicated in the record.  

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor.  If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

Effective July 13, 2010, VA amended its regulations governing service connection for PTSD.  This amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

The Veteran served on active duty from October 1950 to August 1952.  He was awarded the Combat Infantryman's Badge for service in Korea.  The Veteran served in combat in Korea and the Board acknowledges that he was subjected to the stressors consistent with such service.  

The Veteran has submitted claims for service connection for a psychiatric disorder many times over the years.  He reports symptoms of feeling depressed ever since his combat service.  The record contains lay statements from friends who indicate that the Veteran exhibited symptoms of "nervousness" upon returning from service.  

Medical treatment records reveal diagnoses of psychiatric disorders dating from 1956 to the present.  A November 1956 VA hospital record indicates an admission diagnosis of schizophrenic reaction and an established discharge diagnosis of chronic anxiety reaction.  Subsequent VA treatment records indicated diagnoses of major depressive disorder, often with psychotic features.  There are also diagnoses of PTSD or PTSD by history also contained in the VA mental health treatment records.  

There are numerous VA psychiatric Compensation and Pension examinations of record.  The two most recent were conducted in May 2008 and April 2010.

The May 2008 VA Compensation and Pension examination was conducted for mental disorders except PTSD.  This examination indicated a diagnosis of major depressive disorder in partial remission.  However, the examination report did not express an opinion as to the etiology of the Veteran's depressive disorder.  In December 2008, the examiner issued a medical opinion which indicated a that the disorder was not related to a service-connected disability.  That is, a medical opinion related to secondary service connection was expressed.  No medical opinion related to direct service connection was expressed.  

In April 2010 the most recent Compensation and Pension examination of the Veteran was conducted.  This examination was specifically a PTSD examination and this examiner also indicated a diagnosis of major depressive disorder was warranted.  No etiology opinion was expressed; rather the examiner focused on the fact that the Veteran did not meet the criteria for a diagnosis of PTSD.  

The history of this case is that the Veteran's claim is handled as being for PTSD or a separate psychiatric disorder separately.  A probative medical opinion, supported by rationale, as to whether the major depressive disorder is related to service, including the Veteran's combat stressors has never been obtained from a Compensation and Pension examiner.  However, VA mental health treatment records do reveal current treatment.  The Veteran's diagnosis is major depressive disorder and a history of PTSD.  In a March 2009 VA mental health treatment record, the treating VA psychiatrist specifically links the Veteran's symptoms of depression and nightmares to the combat stressors experienced in service (PTSD).  Accordingly, service connection for a psychiatric disorder, to include PTSD and depressive disorder, is warranted.  

ORDER

New and material evidence having been received; the previously denied claim of entitlement to service connection for a psychiatric disorder is reopened.  

Service connection for a psychiatric disorder, to include PTSD and depressive disorder is granted.  


REMAND

In light of the grant of service connection above, the Veteran's claim for TDIU requires readjudication.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

The Veteran's claim for entitlement to TDIU must be readjudicated.  If the benefit on appeal remains denied, the Veteran and representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


